United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 15, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-20750
                           Summary Calendar


UNITED STATES OF AMERICA

                      Plaintiff - Appellant

     v.

TONY RYDELL CHATMON

                      Defendant - Appellee

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 4:05-CR-327-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Tony Rydell Chatmon pleaded guilty to transporting an

undocumented alien for private financial gain; he was sentenced

to 21 months of imprisonment and a two-year term of supervised

release.   Chatmon appeals the two-year term of imprisonment

imposed following the revocation of his term of supervised

release.

     Chatmon argues that the sentence imposed by the district

court was unreasonable.    Although the two-year term of

imprisonment imposed upon revocation of Chatmon’s supervised

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20750
                                -2-

release exceeded the sentencing range indicated by the policy

statements in Chapter Seven of the United States Sentencing

Guidelines, it did not exceed the statutory maximum term of

imprisonment that the district court could have imposed.      See

18 U.S.C. § 3583(e)(3).   Accordingly, Chatmon’s revocation

sentence was neither “unreasonable” nor “plainly unreasonable.”

See United States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005),

cert. denied, 126 S. Ct. 1804 (2006).     Chatmon has not shown

error.

     AFFIRMED.